Citation Nr: 1100663	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
July 2008, a statement of the case was issued in March 2009, and 
a substantive appeal was received in April 2009.  In his 
substantive appeal the Veteran requested a Board hearing; 
however, withdrew that request in March 2009.  In May 2009, the 
Veteran requested a Board hearing; however, withdrew that request 
in October 2010.

A March 2009 rating decision granted a 70 percent disability 
rating for service-connected posttraumatic stress disorder 
(PTSD), effective June 13, 2008, and granted entitlement to a 
total disability rating due to individual unemployability (TDIU), 
effective June 13, 2008.  In June 2009, the Veteran filed a 
notice of disagreement expressing disagreement with the effective 
date assigned to the rating for PTSD and TDIU.  In an April 2010 
rating decision, the RO assigned an effective date of May 18, 
2007 to the 70 percent rating for PTSD and the grant of a TDIU.  
This constituted a full award of the benefit sought on appeal as 
to the effective date issues, and in an April 2010 submission the 
Veteran expressed satisfaction with the effective dates assigned.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Thus, such issues are not in appellate status.  Id.


FINDINGS OF FACT

1.  It is presumed that the Veteran was exposed to herbicides 
during his active service in Vietnam.  

2.  It is presumed that the Veteran's coronary artery disease is 
due to exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2010); Notice, 75 Fed. Reg. 168, 53202-16 
(Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that service 
connection is warranted for coronary artery disease, no further 
discussion of VCAA is necessary.  The agency of original 
jurisdiction will take such actions in the course of implementing 
this grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from those 
downstream determinations.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arteriosclerosis and 
cardiovascular-renal disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson' disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 
Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran's DD Form 214 reflects that he had 9 months and 15 
days of service in Vietnam and is in receipt of the Vietnam 
Service Medal, Vietnam Campaign Medal and Vietnam Cross of 
Gallantry with Palm.  Thus, it is presumed that the Veteran was 
exposed to herbicides during his period of active service.  
38 U.S.C.A. § 1116(f).

Post-service medical records reflect a diagnosis of coronary 
artery disease, following a December 2007 heart attack in which 
he underwent placement of two separate coronary stents.  Per 
recent regulations, ischemic heart disease was added to the list 
of diseases associated with exposure to certain herbicide 
agents.  Ischemic heart disease, includes coronary artery 
disease, thus presumptive service connection for the Veteran's 
coronary artery disease based on herbicide exposure is 
established.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


